Name: Commission Regulation (EC) No 1964/2002 of 4 November 2002 amending Regulation (EC) No 1019/2002 on marketing standards for olive oil
 Type: Regulation
 Subject Matter: marketing;  processed agricultural produce
 Date Published: nan

 Avis juridique important|32002R1964Commission Regulation (EC) No 1964/2002 of 4 November 2002 amending Regulation (EC) No 1019/2002 on marketing standards for olive oil Official Journal L 300 , 05/11/2002 P. 0003 - 0003Commission Regulation (EC) No 1964/2002of 4 November 2002amending Regulation (EC) No 1019/2002 on marketing standards for olive oilTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation 136/66/EEC of 22 September 1966 on the establishment of a common organisation of the market in oils and fats(1), as last amended by Regulation (EC) No 1513/2001(2), and in particular Article 35a thereof,Whereas:(1) Article 12(2) of Commission Regulation (EC) No 1019/2002(3) stipulates that the Regulation is to apply from 1 November 2002 except in the case of products that were lawfully manufactured and labelled in the European Community or lawfully imported into the European Community and released for free circulation before 1 August 2002.(2) It has been found that packagers are encountering difficulties in implementing the new labelling requirements given the quantities of labels already in stock and the shelf life of the olive oil products which can remain on the market.(3) In addition, some producers are finding it difficult to adjust to the requirement in Article 2 of Regulation (EC) No 1019/2002 to pack products in small packagings with an appropriate closure and to label them in accordance with Articles 3 to 6 of that Regulation.(4) To give operators enough time to adjust to the new packaging and labelling rules, the adjustment period provided for in Article 12(2) of Regulation (EC) No 1019/2002 should be extended.(5) Regulation (EC) No 1019/2002 should be amended accordingly.(6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats,HAS ADOPTED THIS REGULATION:Article 1Article 12(2) of Regulation (EC) No 1019/2002 is replaced by the following:"2. It shall apply from 1 November 2002, except for Articles 2, 3, 5 and 6 which shall apply from 1 November 2003.Article 11 shall apply from 1 July 2002.However, products which have been legally manufactured and labelled in the Community or legally imported into the Community and put into free circulation before 1 November 2003 may be marketed until all stocks are used up."Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 4 November 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ 172, 30.9.1966, p. 3025/66.(2) OJ L 201, 26.7.2001, p. 4.(3) OJ L 155, 14.6.2002, p. 27.